DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed September 18, 2020. Claims 1-20 are currently pending, of which claims 1-20 are currently rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities: 
Claim 1 recites “a poster from the posters” and to prevent confusion and for better continuity, this should read “a poster from the plurality of posters...” Claim 16 recites similar language and is objected to for at least the same reasons therein.
Claim 9 recites “a poster from the at least one poster” and this should be changed to “a poster from the plurality of posters .
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 9 recites a “graphical user interface on a terminal device”, which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a system covers software per se in view of the ordinary and customary meaning of system, particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a host “processor” for the graphical user interface to be executed with (and then displayed on the “display”).
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Publication No. 2010/0315417; hereinafter “Cho”) and further in view of Hunt et al. (U.S. Publication No. 2009/0158326; hereinafter “Hunt”).
As per claim 1, Cho teaches an information display method implemented by a terminal, wherein the information display method comprises:
displaying a plurality [of posters] in a first display area of a screen; receiving a first input that selects [a poster from the posters] (See Cho Figs. 7B-7C and paras. [0136-137]: receiving user selection of particular content items/objects); and
displaying, in response to the first input, a first window in a suspended manner in the first display area, [wherein the first window displays video introduction information corresponding to a target video, and wherein the target video is represented by the poster] (See Cho Figs. 9A-9B and paras. [0122], [0136-137], and [0151-153]: polyhedral surface upon which images/videos, among other content types, can be added in response to the user adding the objects from the list).
a plurality of posters nor does Cho teach that the selection of objects is a poster from the posters.
Additionally, while Cho teaches the first window and a target video, Cho does not explicitly wherein the first window displays video introduction information corresponding to a target video, and wherein the target video is represented by the poster.
Hunt teaches these limitations of the claim (See Hunt Figs. 5-8 and paras. [0107] and [0110-114]: poster image and metadata comprising text information about the selected movie. Additionally, the user can select a poster from the plurality of posters to view the additional information on. These poster selections are being applied to the selection options of Cho).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the selectable objects of Cho with the poster selections of Hunt. One would have been motivated to combine these references because both references disclose users navigating and selecting media content, and Hunt enhances upon the user experience by expanding upon the applicability of the interface of Cho, while also allowing the user to easily navigate the video content and providing additional information that may assist the user in selecting the video to play.

As per claim 2, while Cho teaches the video information and various video objects (See Cho Figs. 8F, 9A, and paras. [0122] and [0151]) further teaches wherein the video introduction information comprises at least one of text information describing the target video, image information introducing the target video, or voice information introducing the target video.
Hunt teaches these limitations of the claim (See Hunt Figs. 5-8 and paras. [0113-114]: poster image and metadata comprising text information about the selected movie).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cho with the teachings of Hunt for at least the same reasons as discussed above in claim 1.

As per claim 3, Cho further teaches wherein the target video comprises N videos represented by N [posters] selected through the first input, wherein the first window is a three-dimensional floating window comprising N pages, [wherein the N pages separately display video introduction information corresponding to the N videos], and wherein N is a positive integer greater than 1, wherein the information display method further comprises displaying a page of the N pages in the suspended manner in the first display area, wherein the page comprises a current page of the three-dimensional floating window, and wherein the current page is in the N pages and occupies a largest display area on the screen (See Cho Figs. 7B-7C, 9A-9B, 12A-12D, 19A-19B, and paras. [0136-137], [0151-153], [0170], and [0206-207]: user can assign objects to the three-dimensional polyhedral object, including video files, and can rotate to view various facets of the object with different media content thereon. The polyhedron, as well as the focal facet, appear as the largest part of the display screen).
However, while Cho teaches N objects/images, Cho does not explicitly teach the posters selected through the first input. Additionally, while Cho teaches video information and the N videos, Cho does not explicitly teach video introduction information. Furthermore, Cho does not explicitly teach wherein the N pages separately display video introduction information corresponding to the N videos.
Hunt teaches these limitations of the claim (See Hunt Figs. 5-8 and paras. [0113-114]: poster image and metadata comprising text information about the selected movie. This is in a separate area from the poster and the scrollable list of posters).


As per claim 4, Cho/Hunt further teaches wherein the page of the N pages further comprises a page before or after the current page (See Cho Figs. 8F, 9A, 9B, 14A-14E and paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content)

As per claim 5, Cho/Hunt further teaches wherein the N pages are arranged in at least one of the following arrangement forms: on N side faces of a prism; on a circumference surface of a cylinder; or in a form of dominoes (See Cho Figs. 8F, 9A, 9B and paras. [0151-153]: different media contents on different facets of a polyhedron; para. [0128]: can also be a circular cylinder as a polyhedral shape).

As per claim 6, Cho/Hunt further teaches receiving a second input acting on the three-dimensional floating window; and switching and displaying, in response to the second input, the page of the N pages before or after the current page as a new current page of the three-dimensional floating window (See Cho Figs. 8F, 9A, 9B, 14A-14E and paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content).

As per claim 7, Cho/Hunt further teaches wherein the second input comprises at least one of a touch operation acting on the three-dimensional floating window, a motion sensing operation on the three-dimensional floating window, or an operation of holding the terminal to perform a first movement (See Cho Figs. 7B, 7C, 8F, 9A, 9B, 14A-14E and paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content. This input can be made via a touch and/or drag input on one facet to change to another adjacent one; para. [0137]: for the first input, a user can use touch and drag motions as well).

As per claim 8, Cho/Hunt further teaches wherein the first movement comprises at least one of the following: rotating the terminal along an axis of a prism when the N pages are arranged on the N sides of the prism; rotating the terminal along an axis of a cylinder when the N pages are arranged on the circumference surface of the cylinder; or tilting the terminal in a direction in which dominos collapse in a chain when the N pages are arranged in the form of dominoes (See Cho Figs. 8F, 9A, 9B, 12A-12D, 14A-14E and paras. [0184-197]: can rotate to change the forward facing facet of the polyhedron, based on another image/media content. This input can be made via a touch and/or drag input on one facet to change to another adjacent one; paras. [0126], [0152], and [0170]: rotate about an x-, y-, or z-axis).

As per claim 9 and 10-15, the claims are directed to a graphical user interface implementing the same or similar features as the method of claims 1 and 3-8, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 16, 17, and 18-20, the claims are directed to a terminal implementing the same or similar features as the method of claims 1, 3, and 6-8, respectively, and are therefore rejected for at least the same reasons therein.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sripada (U.S. 2013/0346911) discloses assigning applications onto different facets of a three-dimensional structure.

Celebisoy (U.S. 2012/0260217) discloses three-dimensional icons that have different applications on different faces of the icon.

Wu (U.S. 2011/0307834) discloses a polyhedron user interface with multiple selecting objects associated with different functions on the facets of the polyhedron.

King et al. (U.S. 2011/0179368) discloses a 3D structure, interactable with gestures, that can have different application layers on the various facets of the structure.

Li et al. (U.S. 2010/0050129) discloses a 3D cube structure that can be rotated to particular applications and launching those applications.

Ni et al. (U.S. 2006/0274060) discloses multiple types of 3D interface objects with different media contents on the various sides and facets of the objects.

Carter et al. (U.S. 2003/0142136) discloses a 3D desktop interface that allows the user to launch applications and interact with the desktop along multiple faces of the interface.

Goh (U.S. Patent 5,678,015) discloses a virtual polyhedron workspace with multiple objects on the various facets thereof.

Robinson et al. (U.S. 2014/0269930) discloses a video program guide with thumbnail video previews in a three-dimensional environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142